927 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Corris L. JACKSON-EL, Plaintiff-Appellant,v.Marjorie VAN OCHTEN, Hearing Administrator;  Ray Toombs,Warden, Ionia Maximum Facility, Defendants-Appellees.
No. 90-1884.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

E.D.Mich. 90-00189, R.H. Bell, J.


1
W.D.Mich.


2
AFFIRMED.


3
Before:  KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CHURCHILL, Senior District Judge.*

ORDER

4
Corris L. Jackson-El, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Seeking damages, injunctive and declaratory relief, Jackson-El sued Van Ochten, the hearing administrator of the Michigan Department of Corrections, and Toombs, the warden of the Ionia Maximum Correctional Facility (IMCF).  He alleged that the conditions of his confinement at IMCF, specifically the limitations on the opportunity and manner of exercise, phone privileges, and prison store purchases, violated his constitutional rights under the eighth amendment.


6
After review, the district court granted summary judgment for defendants, finding no violation of Jackson-El's constitutional rights.  Jackson-El has filed a timely appeal.  He requests the appointment of counsel and a transcript at government expense in his brief on appeal.  In addition, he has filed a separate motion seeking a stay of the district court's order imposing costs, that was entered four months after the final judgment was entered and while this appeal was pending.


7
Upon review, we conclude that the district court properly granted summary judgment because the record shows that there is no genuine issue as to any material fact and that defendants are entitled to judgment as a matter of law.    Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


8
Furthermore, Jackson-El's motion to stay the district court's order imposing costs is not properly before the court in this appeal.  The order for costs constitutes a final appealable order from which a new appeal must be taken.    Cf. United States v. One 1985 Chevrolet Corvette, 914 F.2d 804, 807 (6th Cir.1990).


9
Accordingly, the requests for counsel, for a transcript at government expense, and for a stay are denied;  and the district court's judgment is hereby affirmed for the reasons stated in the district court's opinion filed July 23, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation